DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/937179 filed on July 23, 2020.
Preliminary Amendment
A preliminary amendment was filed and accepted on November 4, 2020.
Claims 1 – 18 are pending.
Priority
This application claims for benefit of a prior-filed provisional application 63/011716 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The applicant is entitled to the priority date of the prior filed application which is April 17, 2020.
Double Patenting Analysis
The applicant has filed application 16/937042 that is co-pending with the instant application and that has been identified to be relevant to the instant application.  At this time of examination, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the co-pending applications, and names the inventor or at least one joint inventor named in the co-pending applications.  Therein, no non-statutory Double Patenting rejections have been applied.  The applicant is required to maintain a clear line of demarcation between the applications during prosecution, as the Double Patenting analysis can be revisited if the claims of the instant application and the co-pending applications converge to claiming the same subject matter.  The applicant may wish to proactively file a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome possible future Double Patenting rejections.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 18 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for tracking changes in a network visualization software application using a computer processing device to create a log table corresponding to an object table for an object in the software application, and then monitoring, the object for a user action, and when it is determined that the object has been acted upon by the user, a new row is inserted in the log table reflecting the action on the object. The ordered combination of the claimed invention provides improvement for change management in IT service management. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutesman et al. (U.S. 2016/0118380 A1; herein referred to as Gutesman) in view of Sant et al. (U.S. 2020/0314180 A1; herein referred to as Sant).
In regard to claim 1, Gutesman teaches a computer implemented method of tracking changes in a network visualization software application (see abstract “. . . includes a software application monitor, a Segregation of Duties (SoD) conflict detection engine, a processor and a memory. The software application monitor configured to monitor an action executed by a user in the software application in real-time. . “), the method comprising:  monitoring, by a processor, an object (e.g. a function of the application)  (see  ¶ [0029] “. . . the execution of a program, transaction, report or function inside the monitored business-critical application or to the assignment of a permission to a user, which would allow him to execute one particular program, transaction, report or function or a group of those inside the monitored business-critical application . . .”) in a software application for a user action (see ¶ [0012] “. . . The SoD conflict detection engine receives an action notification from the software application monitor having an action and an associated user, and determines whether the action is associated with a conflict in a conflict rule database. The engine looks up the user and action and determines if the user has permission to execute the action and/or if the user has previously executed the action, and if so outputs a preventive alert indicating a segregation of duties violation ; 
determining, by the processor, if the object has been acted upon by the user (see  ¶ [0035] “. . . The SoD conflict detection engine 100 may process an action being performed by a user. The system may include a software application monitor configured to monitor an action executed by the user in real-time. For example, this action may be contained within a network packet captured by a packet inspector 105 from the network traffic 106. A captured action 101 may include the execution of a transaction, a program, or a permission assignment . . .”), and if the object has been acted upon by the user (see ¶ [0036] “. . . a software application monitor may monitor and capture actions within the , inserting, by the processor, a new entry in a log reflecting the action (see ¶ [0039] “. . . the SoD conflict detection engine 100 may update a historical actions database 108. The historical actions database 108 logs the action for future lookups by the SoD conflict detection engine 100. The action stored includes a tuple of the form (<username>, <system_id>, <action>, < action_params>, <timestamp>), where username is the username performing the action, system_id, is the system identifier (SID) where the action is being executed, action is the program, report, transaction or function being executed, action_params are the relevant parameters of the action performed (e.g. in the case of an action being "Create User" the action_params will contain the name of the user being created), and finally, the timestamp of the moment the action was captured by the system is also stored . . .”).
Gutesman fails to explicitly teach on the object.  However Sant teaches on the object (e.g. configuration item) (see ¶ [0003] “ . . . The service model for a managed network can represent any devices on the managed network, any applications or services executing thereon, as well as relationships between devices, applications, and services. Each of the devices, applications, and/or services can be referred to as configuration items (CIs). Further, each CI can be represented by a corresponding CI record in a configuration management database (CMDB) . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for managing a network management platform that includes a persistent storage that contains a plurality of CI records corresponding to a set of computing devices disposed within a managed network, a set of software applications configured to execute on the set of computing devices, and a network-based service that is provided by execution of the set of software applications, and one or more server devices configured to receive an indication of a 
In regard to claim 2, the combination of Gutesman and Sant teaches wherein monitoring includes monitoring an object for creation (see Gutesman ¶ [0085] “ . . . An additional check within the detective SoD is actually verifying whether the SoD violation was performed in the same process flow (e.g. in the while creating a vendor and then issuing a payment to that same vendor, in the same system and by the same user) . . “)or modification (see Gutesman ¶ [0075] “. . . if the system captures an action where a user is being granted permissions, either by being assigned a new role or by already having a role that has just been modified, these new authorizations will be checked against the SoD matrices 103. If the new permissions given are in conflict with other authorizations detailed in the SoD matrices 103, the system 110 will verify whether the user has previously executed one of the actions conflicting with the newly assigned permissions. . .”).
Gutesman fails to explicitly teach deletion.  However Sant teaches deletion (see Sant ¶ [0041] “. . . The aPaaS system may support development and execution of model-view-controller (MVC) applications. MVC applications divide their functionality into three interconnected parts (model, view, and controller) in order to isolate representations of information from the manner in which the information is presented to the user, thereby allowing for efficient code reuse and parallel development. These applications may be web-based, and offer create, read, update, delete (CRUD) capabilities. This allows new applications to be built on a common application infrastructure . . .”).
The motivation to combine Sant with Gutesman is described for the rejection of claim 1.  Additionally, Sant provides the capabilities to log deletion functions in the application.
In regard to claim 3, the combination of Gutesman and Sant teaches farther comprising creating, by a processor, a log table (see Sant flapper candidates table) corresponding to an object table for an object (e.g. see Sant configuration item) in the software application and inserting the new entry in the log table (see Sant ¶ [0009] “. . . when a change is made to a CI record of a CMDB, a server device can add a new value for a field of a CI record to a flapper candidates table. The server device can then determine whether the new value is a flapper value by, for example, executing a flapper detection strategy that operates on the new value and at least one old value for the field of the CI record. Based on a result of the flapper detection strategy, the server device can then determine whether or not to trigger a re-computation of the service model to account for the change to the CI record. For instance, upon determining that the new value is a flapper value, the server device can prevent the change to the CI record from triggering the re-computation of the service model . . .”).
The motivation to combine Sant with Gutesman is described for the rejection of claim 1.  Additionally, Sant provides a table specific to logging changes occurring within the application.
In regard to claim 4, the combination of Gutesman and Sant teaches inserting includes inserting a new row in a log table each time the object is acted upon by a user (see Sant Fig. 8, ¶ [0147] “. . . As shown in FIG. 8, each row of flapper candidates table 800 can correspond to a field of a CI record, and can identify the field by " CI ID", "Class", and "Field Name". The CI ID can be a unique identifier of a CI record. The class can be indicative of whether the CI record corresponds to a software application or a device (e.g., a server). The field name can identify the field of the CI record. Example fields include a version field, an operational status field, an operating system field, and a memory field . . .”).
The motivation to combine Sant with Gutesman is described for the rejection of claim 1.  Additionally, Sant discloses adding rows to the log table when a change is detected.
In regard to claim 5, the combination of Gutesman and Sant teaches wherein inserting includes inserting a new entry in an object table reflecting the action (see Gutesman  ¶ [0043] “. . . the packet 
In regard to claim 6, the combination of Gutesman and Sant teaches wherein inserting includes the object table having both an object’s history (see Gutesman ¶ [0087] “ . . . the conflict detection engine 100 checks if user u1 has previously executed any of those conflicting actions by querying the Historical Actions Database 108, as shown by block 503. If the user had not executed any conflicting action the analysis finishes. On the other hand, if the user executed a subset of the conflicting actions a_1, . . . , a_n, the conflict detection engine 100 checks, for each executed action in conflict with e1, if it belongs to the same process flow e1 belongs to, as shown by block 504. This is done by querying the Business Tables 109 on the monitored system. If for a given conflicting action it determines that it is not in the same process flow, the conflict detection engine 100 triggers a Detective Alert, as shown by block 505. If it does belong to the same process flow, the conflict detection engine 100 triggers a Critical Detective Alert, and an object’s current state (see Sant ¶ [0044] “ . . . The aPaaS system may support clearly-defined interfaces between applications, so that software developers can avoid unwanted inter-application dependencies. Thus, the aPaaS system may implement a service layer in which persistent state information and other data are stored . . . “).

In regard to claim 7, the combination of Gutesman and Sant teaches wherein inserting includes the new entry including a start time (e.g. timestamp) (see Gutesman ¶ [0053] “. . . The protocol processor 303 extracts the relevant information from the packet such as, but not limited to, the user performing the action, the action being executed, parameters to that action being executed, the host where the action takes place, and a timestamp when the action is being executed. This information is updated in the connection directory 304 which stores the latest action executed inside each stored connection . . .”) and a user action id (see Gutesman ¶ [0034] “. . . The conflict rule database 107 stores, for each action defined in the conflict rule, those actions in conflict with that action. This way the conflict rule database 107 may be accessed either by the conflict rule id or, given a fixed action, the system 110 may retrieve all the actions in conflict with that one, no matter which conflict rule they are contained in. . . . .”).
In regard to claim 8, the combination of Gutesman and Sant teaches wherein inserting includes the new entry including a user id (see Gutesman ¶ [0039] “ . . . The action stored includes a tuple of the form (<username>, <system_id>, <action>, < action_params>, <timestamp>), where username is the username performing the action, system_ id, is the system identifier (SID) where the action is being executed, action is the program, report, transaction or function being executed, action_params are the relevant parameters of the action performed (e.g. in the case of an action being "Create User" the action_params will contain the name of the user being created . . . “).
In regard to claim 9, the combination of Gutesman and Sant teaches further including determining, by the processor, a current state of the object by using the start time (see Gutesman ¶ [0039] “. . . and finally, the timestamp of the moment the action was captured by the system is also stored . . .”).
In regard to claim 10, Gutesman teaches a computer program product (see ¶ [0177] “. . . instructions for implementing the system 700 can be stored on any computer-readable medium for use by or in connection with any computer-related device, system, or method . . .”) for tracking changes in a network visualization software application (see abstract “. . . includes a software application monitor, a Segregation of Duties (SoD) conflict detection engine, a processor and a memory. The software application monitor configured to monitor an action executed by a user in the software application in real-time. . “), comprising:
a non-transitory computer-readable medium comprising a set of instructions that when executed by a prograrmmable computing device (see ¶ [0177] “ . . . Such a computer-readable medium may, in some embodiments, correspond to either or both the memory 706 or the storage device 704. In the context of this document, a computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can contain or store a computer program for use by or in connection with a computer-related device, system, or method. Instructions for implementing the system can be embodied in any computer-readable medium for use by or in connection with the processor or other such instruction execution system, apparatus, or device. . .”) causes the computing device to implement a method for configuring a set of network devices (see abstract “ . . . The SoD conflict detection engine receives an action notification from the software application monitor having an action and an associated user, and determines whether the action is associated with a conflict in a conflict rule database. The engine looks up the user and action and determines if the user has permission to execute the action and/or if the user has previously executed the action, and if so outputs a preventive alert indicating a segregation of duties violation. . ..”), the method comprising: monitoring, by a processor, an object (e.g. a function of the application) (see  ¶ [0029] as described for the rejection of claim 1 and is incorporated herein) in a software application for a user action (see ¶ [0012] as described for the rejection of claim 1 and is incorporated herein);
determining, by the processor, if the object has been acted upon by the user (see  ¶ [0035] as described for the rejection of claim 1 and is incorporated herein), and 
if the object has been acted upon by the user(see ¶ [0036] as described for the rejection of claim 1 and is incorporated herein), inserting, by the processor, a new entry in a log reflecting the action (see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) 
Gutesman fails to explicitly teach on the object.  However Sant teaches on the object (e.g. configuration item) (see ¶ [0003] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Sant with Gutesman is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 11, the combination of Gutesman and Sant teaches wherein monitoring includes monitoring an object for creation (see Gutesman ¶ [0085] as described for the rejection of claim 2 and is incorporated herein), or modification (see Gutesman ¶ [0075] as described for the rejection of claim 2 and is incorporated herein).
Gutesman fails to explicitly teach deletion.  However Sant teaches deletion (see Sant ¶ [0041] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Sant with Gutesman is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 12, the combination of Gutesman and Sant teaches further comprising creating, by a processor, a log table  (see Sant flapper candidates table) corresponding to an object table for an object (e.g. see Sant configuration item)  in the software application and inserting the new entry in the log table (see Sant ¶ [0009] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Sant with Gutesman is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 13, the combination of Gutesman and Sant teaches inserting includes inserting a new row in a log table each time the object is acted upon by a user (see Sant Fig. 8, ¶ [0147]  as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Sant with Gutesman is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 14, the combination of Gutesman and Sant teaches wherein inserting includes inserting a new entry in an object table reflecting the action (see Gutesman ¶ [0043] as described for the rejection of claim 5 and is incorporated herein).
In regard to claim 15, the combination of Gutesman and Sant teaches wherein inserting includes the object table having both an object’s history(see Gutesman ¶ [0087] as described for the rejection of claim 6 and is incorporated herein)  and an object’s current state (see Sant ¶ [0044] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Sant with Gutesman is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 16, the combination of Gutesman and Sant teaches wherein inserting includes the new entry including a start time (e.g. timestamp) (see Gutesman ¶ [0053] as described for the rejection of claim 7 and is incorporated herein) and a user action id (see Gutesman ¶ [0034] as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 17, the combination of Gutesman and Sant teaches wherein inserting includes the new entry including a user id (see Gutesman ¶ [0039] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 18, the combination of Gutesman and Sant teaches further including determining, by the processor, a current state of the object by using the start time (see Gutesman ¶ [0039] as described for the rejection of claim 8 and is incorporated herein).
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444